       Case 4:17-cv-00163-CKJ Document 69 Filed 09/18/20 Page 1 of 3




 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   TYLER M. ALEXANDER (CA Bar No. 313188)
 5   CLIFFORD E. STEVENS, JR. (DC Bar No. 463906)
     Trial Attorneys
 6   150 M St. NE, Third Floor
 7   Washington, D.C. 20002
     (202) 305-0238 (Alexander)
 8   (202) 353-7548 (Stevens)
 9   tyler.alexander@usdoj.gov
     clifford.stevens@usdoj.gov
10
11   MICHAEL BAILEY
     United States Attorney
12
13   MICHAEL A. AMBRI (AZ Bar No. 021653)
     Assistant United States Attorney
14   405 West Congress Street - Suite 4800
15   Tucson, AZ 85701
     (520) 620-7300
16   michael.ambri@usdoj.gov
17
18   Attorneys for Defendants

19                        THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
20                                TUCSON DIVISION
21
22   Center for Biological Diversity, et al.,     CIVIL NO. 4:17-cv-163-CKJ

23               Plaintiffs,                      DEFENDANTS’ CROSS-MOTION
24   v.                                           FOR SUMMARY JUDGMENT
                                                  (Oral Argument Requested)
25   Chad Wolf, et al.,
26
                 Defendants.
27
28
       Case 4:17-cv-00163-CKJ Document 69 Filed 09/18/20 Page 2 of 3




 1          The United States Department of Homeland Security and the United States
 2   Customs and Border Protection (“CBP”) are the federal agencies responsible for
 3   preventing, deterring, and interdicting illegal entry or exit of persons or goods along the
 4   vast United States-Mexico border. Plaintiffs argue that CBP has failed to uphold its
 5   responsibilities under the National Environmental Policy Act (“NEPA”) and Endangered
 6   Species Act (“ESA”) by failing to take a programmatic approach to its environmental
 7   analysis and instead evaluating the environmental impacts of projects on the borderlands
 8   and protected species at the project level.
 9          Plaintiffs are wrong. As a threshold issue, Plaintiffs’ broad and vague allegations
10   of environmental harm fail to meet their burden on standing to sue. If the Court reaches
11   the merits, CBP’s withdrawal of historical NEPA documents is not subject to NEPA and
12   is not otherwise reviewable, there is no “Southern Border Enforcement Program,” and
13   CBP’s decision to prepare project-level NEPA reviews is committed to its discretion.
14   Similarly, CBP is not required to engage in programmatic ESA consultation absent the
15   adoption of a management plan for future activities or some other affirmative agency
16   action that provides standards or criteria for those activities.
17          For these reasons, as explained in detail in the accompanying Memorandum in
18   Support, this Court should deny summary judgment to Plaintiffs, grant summary
19   judgment to Defendants, and dismiss Plaintiffs’ Complaint with prejudice.
20          Respectfully submitted this 18th day of September, 2020,
21
22                                                 JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
23
                                                   U.S. Department of Justice
24                                                 Environment & Natural Resources Division
25                                                 /s/ Tyler M. Alexander____________
26                                                 TYLER M. ALEXANDER
                                                   CLIFFORD E. STEVENS, JR.
27                                                 Trial Attorneys
28                                                 150 M St. NE, Third Floor
                                                   Washington, D.C. 20002

                                                     1
     Case 4:17-cv-00163-CKJ Document 69 Filed 09/18/20 Page 3 of 3




 1                                    (202) 305-0238 (Alexander)
                                      (202) 353-7548 (Stevens)
 2
                                      tyler.alexander@usdoj.gov
 3                                    clifford.stevens@usdoj.gov
                                      Attorneys for Defendants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        2
